217 F.3d 491 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Alejos Cardenas,    Defendant-Appellant.
No. 00-1177
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 8, 2000Decided June 23, 2000

Appeal from the United States District Court  for the Southern District of Indiana,  Indianapolis Division.  No. IP 99-76-CR T/F--John D. Tinder, Judge.
Before Posner, Chief Judge, and Bauer and  Diane P. Wood, Circuit Judges.
Bauer, Circuit Judge.


1
On January 7,  2000, Alejos Cardenas pled guilty to two  counts of possessing a handgun in  violation of 18 U.S.C. sec. 922(g). The  district court sentenced him to a term of  imprisonment of 180 months and 5 years of  supervised release. In computing  Cardenas' sentence, the district court  found that Cardenas qualified for an  enhancement under the Armed Career  Criminal Act, 18 U.S.C. sec. 922(e)(1).  The ACCA mandates a minimum sentence of  fifteen years for a defendant with three  prior serious drug convictions, who is  subsequently convicted for unlawful  possession of a firearm. Cardenas had  three prior convictions for selling crack  cocaine. The convictions included two  sales of crack cocaine to confidential  informants on March 27, 1995, one at 8:00  p.m. and the other at 8:45 p.m. and a  third the following day at 9:00 p.m. The  district court concluded that each sale  constituted a separate and distinct  criminal episode. Cardenas disagrees,  arguing that the sales on March 27  constituted a single predicate offense  under the ACCA.


2
We review whether the district court  violated the statute in its sentencing  determination de novo. United States v.  Williams, 68 F.3d 168, 169 (7th Cir.  1995).


3
Title 18, United States Code, Section  924(e)(1) provides that:    In the case of a person who violates  section 922(g) of this title and has  three previous convictions by any court  referred to in section 922(g)(1) of this  title for a violent felony or a serious  drug offense, or both, committed on  occasions different from one another,  such person shall be fined not more than  $25,000 and imprisoned not less than  fifteen years. . .


4
In United States v. Hudspeth, 42 F.3d  1015, 1019 (7th Cir. 1995) (en banc), the  court examined the "committed on  occasions different from one another"  language of sec. 924(e)(1). The court  concluded that it is necessary "to look  to the nature of the crimes, the  identities of the victims, and the  locations." Id. Additionally, we must ask  whether the defendant had sufficient time  to cease and desist or withdraw from the  criminal activity. Id.; Williams, at 171.


5
In Hudspeth, the defendants, in a span  of thirty-five minutes, burglarized three  separate businesses at the Laketown  Shopping Center. Id. at 1022. The  burglars first entered the cleaners. Next  they used a sledge hammer to break the  adjoining wall to gain entrance into the  doughnut shop. Finally, they forced the  door of the adjacent insurance company  open. Id. The court found that each  unlawful entry was a separate and  distinct episode. Before entry into the  second and third businesses, the  defendants had the chance to stop the  criminal activity but instead chose to  continue. Id. Each entry was a "clear and  deliberate" choice. Id.


6
In this case, the two sales of crack  cocaine on March 27 were two separate and  distinct episodes. While Cardenas sold  the crack cocaine to the same people, the  sales were separated by forty-five  minutes and a half a block. Cardenas had  plenty of time to change his mind, to  cease and desist, and to refuse to sell  to the informants. The price of the  cocaine at the first sale was not  contingent on there being a second sale.  The informants were not afforded any  deals if they purchased more. In fact,  the informants paid the same price at  each sale, $60 for three pieces. Further,  Cardenas did not know if the informants  would even return to buy more. The  understanding after the first sale was  that they would return if the drugs were  acceptable. This was not a single  agreement as Cardenas would like us  tobelieve, but two separate transactions.


7
The district court correctly applied  sec. 924(e) to Cardenas. As we found in  Hudspeth, "a defendant who has the oppor  tunity to cease and desist or withdraw  from his criminal activity at any time,  but who chooses to commit additional  crimes, deserves harsher punishment. . ."


8
Affirmed.